Citation Nr: 1446894	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-30 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty from October 1951 to June 1953, and from February 1956 to February 1960. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

Although the issue adjudicated below was strictly one of service connection for PTSD, the Board has construed the appellate issue as service connection for an acquired psychiatric disorder however diagnosed pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In March 2012, the Board promulgated a decision which denied the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans' Claims (Court).  By a June 2013 memorandum decision (single judge), the Court reversed that portion of the Board's decision finding that the duty to assist was satisfied, vacated the March 2012 Board decision, and remanded the matter for further proceedings consistent with the memorandum decision.  Judgment was issued by the Court later in June 2013, and Mandate in August 2013.

In March 2014, the Board remanded the case for further development consistent with the instructions of the Court's June 2013 memorandum decision.  The case has now been returned to the Board for additional appellate consideration.  Although the Board regrets the additional delay, for the reasons detailed below further development is still required in this case.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board remanded this case in March 2014, in part, to accord the Veteran an examination to evaluate the nature and etiology of his current acquired psychiatric disorder.  As detailed in that remand, the Court stated in the memorandum decision that the record does, in fact, contain an indication of in-service symptomatology in the form of a statement from the Veteran that his sleep problems started after his return from the Korean War.  Accordingly, as part of its remand directives the Board specifically directed the examiner's opinion in this case to reflect consideration of the Veteran's own lay statements regarding his symptomatology, to include his assertion that his sleep problems started after his return from the Korean War.

The record reflects the Veteran was accorded a VA examination regarding this case in May 2014, and that the examiner expressed an opinion as to the etiology of the current acquired psychiatric disorder.  However, even though the Board's directive to consider the Veteran's account of in-service sleep problems were part of the instructions for this examination, no reference to this symptomatology is contained in this opinion or supporting rationale.  As such, it does not appear this examination report is in accord with the Board's remand directives.  Moreover, the Board reiterates that it was the Court's June 2013 memorandum decision that mandated consideration of such symptomatology.

In view of the foregoing, the Board must find that the May 2014 VA examination is not adequate for resolution of this case.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is required to obtain clarification from the May 2014 VA examiner regarding the significance of the Veteran's purported in-service sleep problems.  See also Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  If the original examiner is unavailable, then the clarification should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be conducted.

The Board also observes that the March 2014 remand directed the Veteran be requested to provide a release for any treatment records available from Dr. D. Fernandez Demorizi in accord with the Court's June 2013 memorandum decision.  Further, the record reflects the Veteran was sent correspondence later in March 2014 which specifically requested he provide such a release, and that no response to this correspondence appears in the record available for the Board's review.  Moreover, the Court has held that the duty to assist is not a "one-way street, and if a claimant wants help, he or she cannot passively wait for it in those circumstances where they may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Nevertheless, as a remand is already deemed necessary in this case and such records were a specific reason for the Court vacating the March 2012 Board decision, the Board finds he should be provided with another opportunity to submit such a release.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran provide a release for any treatment records available from Dr. D. Fernandez Demorizi in accord with the Court's June 2013 memorandum decision; as well as the names and addresses of all other medical care providers who have recently treated him for his claimed psychiatric disorder.  After securing any necessary release, obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran's claims folder should be made available to the May 2014 VA examiner for review and clarification of the opinion(s) expressed.  Specifically, the examiner should clarify whether it is at least as likely as not (50 percent or greater likelihood) sleep problems that the Veteran has contended started after his return from the Korean War was an early manifestation of his current acquired psychiatric disorder.

If the original examiner is unavailable, then the clarification should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be conducted.

If the examiner is unable to offer an opinion without resort to speculation, a rationale for that conclusion should be expressed, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in July 2014, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



